291 F. Supp. 2d 379 (1994)
Jeremiah ATTIDORE, Appellant,
v.
GOVERNMENT OF THE VIRGIN ISLANDS Appellee.
D.C. CRIM.APP.NO. 93. T.C. CRIM.NO. F369-9.
District Court, Virgin Islands, Appellate Division. D. St. Thomas and St. John.
April 11, 1994.
Leslie Payton, Territorial Public Defender, St. Thomas, VI, for Appellant.
Robert W. Bornholt, Asst. Atty. General, V.I. Department of Justice, St. Thomas, VI, for Appellee.
Before: THOMAS K. MOORE, Chief Judge, District Court of the Virgin Islands; JAMES T. GILES, Judge of the United States District Court for the Eastern District of Pennsylvania, Sitting by Designation; and JULIO A. BRADY, Judge of the Territorial Court of the Virgin Islands, St. Croix Division, Virgin Islands, Sitting by Designation.

JUDGMENT OF THE COURT
MOORE, Chief Judge.
This matter is before the Court on appeal from the Territorial Court of the Virgin Islands, having been submitted on the briefs without oral argument. Appellant challenges the Territorial Court's jury instruction regarding the burden of proof regarding appellant's sanity and capacity to commit the crime. After due consideration,
IT IS on this _11_ day of April, 1994, hereby ORDERED AND ADJUDGED that the judgment of the Territorial Court is AFFIRMED[1].
NOTES
[1]  The Territorial Court instructed the jury that there exists "a presumption that every person is sane; however, where some evidence of insanity has been introduced, then that presumption disappears from the case and the burden is then on the Government to prove that the offense was not a consequence of that mental illness of the Defendant". In his brief, appellant inaccurately stated that "[s]uch instruction unfairly and improperly directed the jury to place the burden of sanity upon the Defendant by proof beyond a reasonable doubt." Brief for Appellant at 11. This Court is offended by the misleading portrayal of the record, and counsel is warned that future filings with similar blatent mistatements may subject counsel to sanctions.